— In a proceeding to stay arbitration, petitioner appeals from an order of the Supreme Court, Queens County, dated January 20, 1975, which denied the application. Order affirmed, with $50 costs and disbursements. The constitutional issues urged by appellant were not raised at Special Term; nevertheless, we have considered them on this appeal and find them to be of no substantial merit (Montgomery v Daniels, 38 NY2d 41). Rabin, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur. [80 Misc 2d 483.]